SHARP, Judge.
At the sentencing hearing the trial judge stated Landry would be sentenced to prison for a period of three years, with credit for (51) weeks and one hundred fifty-nine (159) days. The written sentence said Landry would be imprisoned “for a term of 3 *1087YEARS 51 WEEKS AND 159 DAYS WITH CREDIT FOR 51 WEEKS AND 159 DAYS PREVIOUSLY SERVED.” From the record on appeal it appears likely a clerical error was made. We affirm the judgment but remand to the trial court for correction of the written sentence within thirty (30) days.
AFFIRMED; CASE REMANDED.
ORFINGER and COWART, JJ., concur.